NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CARLOS LOPEZ-VASQUEZ, AKA Juan                  No.    20-71315
Carlos Lopez Vasquez,
                                                Agency No. A205-710-260
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Carlos Lopez-Vasquez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th

Cir. 2020). We review de novo the legal question of whether a particular social

group is cognizable, except to the extent that deference is owed to the BIA’s

interpretation of the governing statutes and regulations. Id. at 1241-42. We review

de novo claims of due process violations in immigration proceedings. Jiang v.

Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Lopez-

Vasquez failed to establish that the harm he experienced or fears was or would be

on account of an actual or imputed political opinion. See Sagaydak v. Gonzales,

405 F.3d 1035, 1042 (9th Cir. 2005) (“To establish a nexus to the political opinion

ground, the [petitioner] must show (1) that [petitioner] had either an affirmative or

imputed political opinion, and (2) that [petitioner was] targeted on account of that

opinion.”).

      The agency did not err in concluding that Lopez-Vasquez did not establish

membership in a cognizable particular social group. See Reyes v. Lynch, 842 F.3d

1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a particular

social group, “[t]he applicant must ‘establish that the group is (1) composed of

members who share a common immutable characteristic, (2) defined with

particularity, and (3) socially distinct within the society in question’” (quoting


                                           1                                    20-71315
Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))); see also Delgado-

Ortiz v. Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010) (concluding the proposed

social group “returning Mexicans from the United States” lacked particularity).

      Lopez-Vasquez’s contention that the agency erred and violated his right to

due process by failing to consider a claim based on religion fails where the record

does not show Lopez-Vasquez raised or argued a religion claim in his pre-hearing

brief or during the merits hearing before the IJ. See Padilla-Martinez v. Holder,

770 F.3d 825, 830 (9th Cir. 2014) (“To prevail on a due-process claim, a petitioner

must demonstrate both a violation of rights and prejudice.”).

      Thus, Lopez-Vasquez’s asylum and withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT relief because

Lopez-Vasquez failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (possibility of torture too

speculative).

      We reject as unsupported by the record Lopez-Vasquez’s contentions that

the agency failed to consider evidence or otherwise erred in its analysis of his

claims.




                                          1                                    20-71315
     The temporary stay of removal remains in place until issuance of the

mandate.

     PETITION FOR REVIEW DENIED.




                                       1                                    20-71315